  Case 1:18-cv-01782-VM Document 41 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  8/19/2021
KEITHA LIGON-TOURAY,               :
                                   : 18 Civ. 1782 (VM)(KNF)
                    Plaintiff,     :
                                   :         ORDER
          - against -              :
                                   :
NATIONAL RAILROAD PASSENGER CORP., :
                                   :
                    Defendant.     :
                                   :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     By letter dated July 9, 2021, counsel for Defendant in the

above-captioned matter informed the Court that the parties had

reached an agreement in principle to settle this action without

further litigation. (See Dkt. No. 38.) The Court subsequently

issued a conditional discontinuance, closing the case on July 12,

2021. (See Dkt. No. 39.)

     Sometime thereafter, a letter from plaintiff Keitha Ligon-

Touray dated May 31, 2021 came to the Court’s attention. Because

the letter contains remarks that may implicate matters covered by

the attorney-client privilege, the Court directs that the letter

be entered in the docket of this action under seal. Since the

settlement is now final, there is no further action for the Court

on this matter at this time.



SO ORDERED.
Dated:    New York, New York
          19 August 2021
                                      ________________________
                                           Victor Marrero
                                              U.S.D.J.
                                  1
